COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        360 Degrees Beauty & Barber Careers v. Corinthian Land
                            Corporation

Appellate case number:      01-16-00646-CV

Trial court case number:    2014-21068

Trial court:                129th District Court of Harris County

       Appellant, 360 Degrees Beauty & Barber Careers, has filed a notice of appeal of a
July 25, 2016 final judgment. The appellate record was due in this Court on September
23, 2016. On September 28, 2016, the Clerk of this Court notified appellant that the court
reporter responsible for preparing the record in this appeal had informed the Court that
appellant had not paid, or made arrangements to pay, for the reporter’s record. See TEX.
R. APP. P. 35.3(b). On October 27, 2016, the court reporter notified the Clerk that
appellant had requested preparation of the reporter’s record and “made arrangements to
pay for the record.” Because the court reporter indicated that appellant had arranged to
pay for preparation of the reporter’s record, we dismissed as moot appellant’s motion
requesting an “extension to file the reporter’s record and pay associated fees.” We,
however, extended the time for filing the reporter’s record to December 8, 2016. See
TEX. R. APP. P. 35.3(c).

       On December 6, 2016, the court reporter notified the Clerk that appellant had not
paid, or made arrangements to pay, for the reporter’s record, stating that “she had talked
with [appellant’s] the attorney and sent him the invoice” but had not received any
“payment (full or partial)” for the record. On December 8, 2016, the court reporter again
notified the Clerk that appellant had not paid, or made arrangements to pay, for the
reporter’s record, stating that she had received from appellant “$1500 of the total $4290
to complete the full transcript.” See TEX. R. APP. P. 35(b)(3) (emphasis added) (providing
court reporter is responsible for filing reporter’s record if party “has paid the reporter’s
fee, has made satisfactory arrangements to pay the fee, or is entitled to proceed without
paying the fee).
                                             1
       Accordingly, the Court may require appellant to file a brief, and consider and
decide the appeal on those issues that do not require a reporter’s record for a decision
unless appellant submits written evidence from the court reporter that it has paid or
arranged to pay the reporter’s fee no later than 30 days from the date of this order. See
TEX. R. APP. P. 37.2(c)(2).

       If appellant believes that it is exempt from the reporter’s fee, please filed a written
detailed explanation by the due date. A written explanation is required even if appellant
has previously claimed that it is exempt from paying the reporter’s fee.

       It is so ORDERED.

Judge’s signature: _/s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: December 13, 2016




                                              2